DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Embodiment 3 (Claims 18 and 19) in the reply filed on 5/27/2022 is acknowledged and will be examined on the merits. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Padgett et al. (Patent No.: US 6,643,577 B1).
Regarding claim 18, Padgett discloses a backhoe loader comprising:
 	a cab having a seat assembly including a seat for an operator (19, 22; FIG. 1); 
 	a loader assembly to a front side of the cab (13, FIG. 1); and 
 	a backhoe assembly to a rear side of the cab (12, FIG. 1); 
 	wherein the seat assembly comprises: a first control stick on a first side of the seat (25, FIG. 3), the first control stick configured to output a first set of electronic signals (via 53, FIG. 4); and a second control stick on a second side of the seat opposite the first side (26, FIG. 4), the second control stick configured to output a second set of electronic signals (53, FIG. 4); an electronic controller (24, FIG. 4) having first, second and third selectable modes (col. 4, lines 15-30), wherein:
 	in the first mode, electronic signals from both the first and second control sticks are
directed to control operation of the backhoe assembly (Read on by second mode pattern of controlling backhoe 12, col. 11, lines 55-57); 
 	in the second mode, electronic signals from the first control stick are directed to control operation of the loader assembly (Read on by first mode pattern of controlling the loader, col. 11, lines); and 
 	in the third mode, electronic signals from the first control stick are directed to control operation of the loader assembly and electronic signals from the second control stick are directed to control operation of the backhoe assembly (Read on by hybrid mode pattern that operates both first set of loader and backhoe; col. 11, lines 57-64).

Regarding claim 19, Padgett discloses the backhoe loader wherein the backhoe assembly comprises a boom and an arm and wherein, in the third mode, the second control stick provides control signals for movement of the backhoe boom down and up and for movement of the backhoe arm out and in (12, FIG. 3 and FIGS. 5 and 6). 















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663